Judgment and order unanimously affirmed, with costs. While we think the court erred in excluding the signed statement of the witness Cardinelli, we do not deem the error of sufficient materiality to justify a reversal of the judgment, especially as the verdict is so clearly supported by the evidence, and it also appearing that the witness was minutely cross-examined as to the contents of the statement signed by him. Under the circumstances disclosed, we are constrained to affirm under section 106 of the Civil Practice Act. Present — Kelly, P. J., Jaycox, Manning, Young and Lazansky, JJ.